Citation Nr: 0720509	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-31 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than July 2, 2002, 
for the award of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to June 
1974.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that decision, the RO granted service connection 
for PTSD and assigned a 100 percent rating, effective July 2, 
2002.  The veteran has appealed the effective date of award.

The veteran has argued that the RO committed clear and 
unmistakable error in its November 1988 rating decision that 
denied service connection for depression and a personality 
disorder.  This issue is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran filed a claim on July 2, 2002, that forms the 
basis for the effective date of award assigned.  There are no 
communications received prior to this time which may be 
considered a formal or informal claim for service connection 
for PTSD.


CONCLUSION OF LAW

Entitlement to an effective date earlier than July 2, 2002, 
for the award of service connection for PTSD is not 
established.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided the veteran with VCAA notice by letter dated in 
February 2003.  The letter informed him of requirements of a 
successful claim, and of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  This notice preceded the initial adjudication by 
the RO in July 2003.  Notice was not provided as to 
assignment of effective dates.  

VA did not err by failing to provide VCAA notice as to 
assignment of effective dates.  The claim for service 
connection was substantiated; the purpose of 38 U.S.C.A. 
§ 5103(a) notice has been satisfied and no notice is 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  The subsequent filing of a notice of disagreement 
does not trigger VCAA notice.  Id at 493.

There is no indication of any relevant records that the RO 
failed to obtain, and the veteran was afforded a VA 
examination in June 2003.  The Board finds that VA has 
satisfied its duty to assist pursuant to the 38 U.S.C.A. § 
5103 (West 2002).  

The facts in this case may be briefly summarized.  The 
veteran's service medical records were negative for any 
complaints or findings of PTSD.  In June 1988, the veteran 
submitted a claim for service connection for "depression."  
An October 1988 social and industrial survey showed that he 
had difficulty with depression.  A November 1988 psychiatric 
evaluation showed that he was diagnosed as having a phase of 
life problem and probable personality disorder.  An RO rating 
decision in November 1988 denied a claim of entitlement to 
service connection for depression and a personality disorder.  
By letter dated December 5, 1988, the RO notified the veteran 
of the denial of his claim and of his appellate rights.  

The next document of record consists of the veteran's written 
statement received on July 2, 2002.  He stated that he was 
discharged from service for psychological reasons.  In May 
2003, a statement from Donald N. Eckerstrom, EdD, was 
received, stating that the veteran exhibited signs of PTSD 
and depression since November 1992.  A VA examination dated 
in June 2003 showed that the veteran was diagnosed as having 
PTSD.  

In July 2003, the RO awarded service connection for PTSD 
(previously rated as depression and personality disorder), 
effective July 2, 2002.

The veteran claims entitlement to an earlier effective date 
of award.  He generally asserts that his disability was 
present in service and at the time of the RO's November 1988 
rating decision.  Notwithstanding the merits of his 
allegations, Section 5110(a), title 38, United States Code, 
provides that "[u]nless specifically provided otherwise in 
this chapter, the effective date of an award based on an 
original claim, a claim reopened after final adjudication . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation, 38 C.F.R. § 3.400, 
similarly states that the effective date "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  In pertinent part, the effective date for 
reopened claims is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(2006).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In this case, there is no dispute that the veteran filed an 
application for service connection on July 2, 2002.  The RO 
has assigned the effective date of award effective to this 
filing.  The veteran argues for an earlier effective date of 
award 



based on the premise that his disability was present at the 
time of the RO's November 1988 decision.  

As noted above, a December 5, 1998, RO letter notified him 
that his claim for service connection for a psychiatric 
disability had been denied, and that he had one year to 
appeal that determination.  He did not file a document within 
one year from the date of notice indicating an intent to 
appeal the RO's decision.  That decision, therefore, is 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1988).  

The RO apparently treated the veteran's statement received on 
July 2, 2002, as a claim to reopen.  However, PTSD was not 
included in the prior final decision in 1988 denying service 
connection for a psychiatric disorder in general (i.e., 
depression and a personality disorder).  The Board bases this 
decision on its recognition that complaints, findings, and 
diagnosis of a psychiatric disorder in service or shortly 
thereafter, although relevant to claims for psychiatric 
disorders generally, are not necessarily relevant to a claim 
for service connection for PTSD, the manifestations of which 
are often delayed for some time after the experience of a 
stressor.  38 C.F.R. § 3.303(d) (2006).  Moreover, specific 
regulatory requirements must be met to establish service 
connection for PTSD.  38 C.F.R. § 3.304(f) (2006); see also 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 5 
Vet. App. 549 (1993).  The veteran's claim for service 
connection for PTSD involves a separate and distinct claim 
from the claim for a psychiatric disorder that was denied by 
the RO in 1988.  

The veteran's formal claim received in June 1988 made no 
mention of PTSD and none of the medical evidence showed a 
diagnosis of PTSD at the time of the November 1988 rating 
decision.  There are no communications from the veteran 
received prior to July 2, 2002, that mention PTSD.  The 
veteran did not submit a formal or informal claim for service 
connection for PTSD prior to July 2, 2002.  See 38 U.S.C.A. 
§ 5101 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2006).  



Accordingly, the claim for an earlier effective date of award 
must be denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006)


ORDER

The claim of entitlement to an effective date earlier than 
July 2, 2002, for the award of service connection for PTSD is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


